DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160144817 (herein Chambers).
Regarding claim 1, Chambers teaches A method for providing a notification of an impact generated on a vehicle of user (method can identify at least one party to notify of the impact and automatically send a notification of the impact to the at least one identified party, [0009]), performed by an apparatus for sensing the impact on the vehicle (sensors 135, [0024]), comprising: 
detecting the impact generated on the vehicle of the user (proximity sensors 238 and/or impact sensors 240, [0034]); 
generating an image captured in relation to the impact (in response to particular impacts or proximity alerts the sensors 135 cause the camera(s) to activate and capture an image or video at the time, [0024]); and 
transmitting the generated image to a server operating in conjunction with the apparatus (hub 105 may be a receiver and controller associated with the various components collecting data related to potential incidents, [0021]; system 200 has servers as described in [0024]), 
wherein the apparatus is associated with and connected to the server such that the notification of the impact and the image are provided to a user terminal of the user via the server (hub 105 may be associated with a display or other graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers, [0021]).
Regarding claim 3, Chambers teaches wherein the server operating in conjunction with the apparatus is connected to a network which has been registered in the apparatus in advance (notification of the incident can be transmitted via a wireless or wireline connection at a particular destination according to the rules, such as an end or intermediate destination, such as a weight station, truck stop, or gas station; note that wireless destinations such as Wi-Fi and Bluetooth in [0025] inherently require basic advance registration before sending information).
Regarding claim 4, Chambers teaches wherein the apparatus has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server).
Regarding claim 5, Chambers teaches wherein the image includes an image capturing outside of the vehicle and surroundings of the vehicle for a predetermined time period before and after a point of 
Regarding claim 7, Chambers teaches A method for providing a notification of an impact generated on a vehicle of user (method can identify at least one party to notify of the impact and automatically send a notification of the impact to the at least one identified party, [0009]), performed by a server operating in conjunction with an apparatus for sensing the impact on the vehicle (hub 105, [0026]; sensors 135, [0024]), comprising: 
receiving, from the apparatus, an image captured in relation to the impact generated on the vehicle of the user (in response to particular impacts or proximity alerts the sensors 135 cause the camera(s) to activate and capture an image or video at the time, [0024]; incident management module 276 can receive incident data, [0050]); 
providing a notification for the generation of the impact to a user terminal of the user (hub 105 may be associated with a display or other graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers, [0021]); and in response to receiving, from the user terminal, a request for downloading the image, transmitting the image to the user terminal (graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers. For example, the display may be able to show where impacts or proximity alerts were triggered or have occurred on an illustration).
Regarding claim 8, Chambers teaches wherein account information of the user has been registered in the server (server or workstation capable of communicating with a plurality of other 
Regarding claim 9, Chambers teaches wherein the apparatus has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server).
Regarding claim 10, Chambers teaches wherein the server is connected to a network which has been registered in the apparatus in advance (At 345, notification of the incident can be transmitted via a wireless or wireline connection at a particular destination according to the rules, such as an end or intermediate destination, such as a weight station, truck stop, or gas station; note that wireless destinations such as Wi-Fi and Bluetooth in [0025] inherently require basic advance registration before sending information).
Regarding claim 11, Chambers teaches wherein the providing comprises providing the notification for the generation of the impact to the user terminal such that the user terminal displays a text message or a notification of the user terminal including information indicative of the generation of the impact (the display may be able to show where impacts or proximity alerts were triggered or have occurred on an illustration or outline of the vehicle. Other presentations notifying the driver and passengers of a potential incident can be provided, [0021]).
Regarding claim 12, Chambers teaches wherein the image includes an image capturing outside of the vehicle and surroundings of the vehicle for a predetermined time period before and after a point of time at which the impact is generated on the vehicle (cameras 140 may be placed on or be associated with the vehicle 100 and, for example, its trailer 102. The cameras 140 may be passive or active, where the active cameras capture images and/or video on a regular basis, [0024]; Note that broadest 
Regarding claim 14, Chambers teaches An apparatus for sensing an impact on a vehicle, comprising: 
an impact detection sensor configured to detect the impact generated on the vehicle of the user (proximity sensors 238 and/or impact sensors 240, [0034]); 
an image processing unit configured to generate an image captured in relation to the impact (cameras 140, [0024]); and 
a communication module configured to transmit the generated image to a server operating in conjunction with the apparatus (hub 105 may be a receiver and controller associated with the various components collecting data related to potential incidents, [0021]; system 200 has servers as described in [0024]), 
wherein the apparatus is associated with and connected to the server such that the notification of the impact and the image are provided to a user terminal of the user via the server (hub 105 may be associated with a display or other graphical user interface (GUI), which can provide additional information regarding any incidents to the driver and passengers, [0021]).
Regarding claim 16, Chambers teaches wherein the server operating in conjunction with the apparatus is connected to a network which has been registered in the apparatus in advance (notification of the incident can be transmitted via a wireless or wireline connection at a particular destination according to the rules, such as an end or intermediate destination, such as a weight station, truck stop, or gas station; note that wireless destinations such as Wi-Fi and Bluetooth in [0025] inherently require basic advance registration before sending information).
Regarding claim 17, Chambers teaches wherein the apparatus has been registered in the server (server or workstation capable of communicating with a plurality of other systems, [0027]; [0027] further teaches hub and device suite including aforementioned servers are capable of communicating with server).
Regarding claim 18, Chambers teaches wherein the image includes an image capturing outside of the vehicle and surroundings of the vehicle for a predetermined time period before and after a point of time at which the impact is generated on the vehicle (cameras 140 may be placed on or be associated with the vehicle 100 and, for example, its trailer 102. The cameras 140 may be passive or active, where the active cameras capture images and/or video on a regular basis, [0024]; Note that broadest reasonable interpretation would include continuously recording images will inherently capture moments before and after impact).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 6, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers as applied to claims 1, 5, 12, 14, and 18 above, and further in view of US 20170124788 (herein Nishida).
Regarding claims 2 and 15, Chambers teaches an internal storage configured to store the image (memory 224, [0029]), and the communication module transmits the... image to the server for providing it to the user terminal (incident management module 276 can receive incident data including captured image 288, and allowing the impact reporting system 270 to notify interested parties or entities, [0050]).
Further regarding claims 2 and 15, Chambers does not teach, “wherein the image processing unit compresses the image captured in relation to the impact” or “compressed image.” However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” It would be obvious to one of ordinary skill in the art to compress the images of Chambers as taught by Nishida with at least the motivation of reducing required memory capacity.
Regarding claims 6, 13, and 19, Chambers does not teach, “wherein the image transmitted to the server is an image in which the captured image is compressed with a predetermined compression ratio.” However, Nishida teaches it is known in the art in [0004] to “converts recording data into the compressed form for recording on a recording medium.” It would be obvious to one of ordinary skill in the art to compress the images of Chambers as taught by Nishida with at least the motivation of reducing required memory capacity. Note that a predetermined ratio is wide-ranging and may be broadly interpreted to include the inherent compression ratio taught by Nishida.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852